internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-116394-99 date date state x date date date corporation x corporation y business a shareholder shareholder a m dear we respond to your letter dated date in which you requested rulings under sec_302 of the internal_revenue_code on a proposed redemption the information submitted in that letter and later correspondence is summarized below plr-116394-99 corporation x was incorporated on date and elected to be taxed as a subchapter_s_corporation on date corporation x was engaged in business a on date corporation y was incorporated as a subchapter_s_corporation and acquired all of the stock of corporation x from the two shareholders of corporation x shareholder and shareholder who received all of the stock of corporation y in exchange for their corporation x stock corporation y elected to treat corporation x as a qualified_subchapter_s_subsidiary under sec_1361 of the code shareholder is the mother of shareholder and has never been active in the day-to-day management of either corporation x or corporation y shareholder has been continuously employed on a full-time basis by the corporations since graduating from college and is the current president and ceo of corporation y shareholder received all of her stock in corporation x under the final will of her deceased husband during the ten years immediately preceding the proposed redemption shareholder acquired his shares of stock in corporations x and y from purchases from shareholder and other parties during the ten years immediately preceding the proposed redemption corporation y currently has big_number shares of voting common_stock outstanding which are owned as follows shareholder shareholder shareholder number of shares owned big_number big_number owned dollar_figure dollar_figure shareholder desires to withdraw from ownership of corporation y and to transfer complete control of the corporation to shareholder accordingly the following transactions are proposed shareholder will sell a shares of her corporation y stock to shareholder solely in exchange for cash at a price determined by an independent appraisal corporation y will redeem all of shareholder 1’s remaining shares of corporation y stock solely in exchange for cash at a price determined by an independent appraisal following the redemption all of the outstanding shares of corporation y stock will be held by shareholder shareholder 1’s continuing relationship with corporation y will be her occasional use of the corporation’s m it is estimated that such use will not exceed hours per year and shareholder will pay for such use at a fair_market_value price the following additional representations have been made in connection with the proposed transactions plr-116394-99 a b c d e f g h i j k there are no outstanding options or warrants to purchase corporation y stock nor are there any outstanding debentures or other obligations that are convertible into corporation y stock or would be considered corporation y stock none of the consideration from corporation y including interest consists entirely or partly of the corporation’s promise to pay an amount that is based on or contingent on future earnings_of corporation y an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency no shareholder of corporation y has been or will be obligated to purchase any of the stock to be redeemed there have been no redemptions issuances or exchanges by corporation y of its stock in the past five years corporation y has no plan or intention to issue redeem or exchange additional shares of its stock except that it may in the future establish an employee stock_option plan after the redemption no redeemed shareholder will have any interest in corporation y including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 and constructive_ownership under sec_318 shareholder will execute and file the agreement required by sec_302 with respect to the acquisition of any interest in corporation y within years from the date of the redemption the redemption of corporation y stock i is not a disposition of personal_property on the installment_plan by a person who regularly sells or otherwise disposes of personal_property on the installment_plan and ii is not a disposition of personal_property of a kind required to be included in the inventory of any redeemed shareholder at the close of the taxable_year none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed shareholder and each related_person will agree to be jointly and severally liable for any deficiency including interest and additional tax resulting from an acquisition of an interest in corporation y within years from the date of the plr-116394-99 redemption l at the time of the redemption shareholder will owe no debt to corporation y and shareholder will not become indebted to corporation y as a result of the redemption based on the information submitted and on the representations set forth above we rule as follows the acquisition by shareholder of shares of stock in corporation x within the years preceding the proposed redemption did not have as one of its principal purposes the avoidance of federal income taxes within the meaning of sec_302 rev_rul c b the sale by shareholder of corporation x and corporation y stock to shareholder within the years preceding the proposed redemption did not have as one of its principal purposes the avoidance of federal income taxes within the meaning of sec_302 rev_rul c b provided shareholder executes and files the agreement described in sec_302 in accordance with sec_1_302-4 the redemption by corporation y of all the shares of its stock held by shareholder will constitute a complete termination of interest within the meaning of sec_302 the redemption will be treated as a distribution in full payment in exchange for the stock to be redeemed as provided in sec_302 pursuant to sec_302 sec_318 will not apply to the proposed transaction as provided in sec_1001 gain will be realized and recognized by the redeeming shareholder measured by the difference between the redemption price and the adjusted_basis of corporation y surrendered as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and corporation y stock is a capital_asset in shareholder 1’s hands the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter pursuant to the provisions of sec_267 no loss will be allowable under sec_311 no gain_or_loss will be recognized to corporation y upon the redemption of its stock as described above shareholder will not receive a constructive_dividend upon the redemption of corporation y stock from shareholder rev_rul c b we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any plr-116394-99 conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by_____________________________ mark s jennings acting chief cc dom corp
